Citation Nr: 1541685	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-00 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for claimed bilateral leg arthritis.

2.  Entitlement to service connection for an acquired psychiatric disability other than paranoid type schizophrenia, claimed as posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for nocturnal enuresis.

4.  Entitlement to an initial rating (evaluation) in excess of 10 percent for degenerative disc disease of L4-5 and L5-S1.

5.  Entitlement to a total disability rating (evaluation) based on individual unemployability due to service-connected disabilities (TDIU) from March 13, 2008 to December 2, 2010.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 2006 to March 2008.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU for the period from March 13, 2008 to December 2, 2010 has been raised and is part of the appeal for higher initial rating for back disability.  See, e.g., August 2008 VA examination report (noting that the Veteran had been unable to find work since being laid off in October 2008); February 2012 VA examination report (noting the Veteran's report of being out of work since 2009 due to degenerative disc disease and paranoid schizophrenia).  A TDIU has already been awarded effective from December 2, 2010.  See April 2011 rating decision.  

The issues of (1) whether new and material evidence has been received to reopen service connection for bilateral leg arthritis, and (2) entitlement to a TDIU from March 13, 2008 to December 2, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The psychiatric symptoms of sleep impairment, paranoia, suspiciousness, anxiety, flattened affect, short-term memory impairment, circumstantial speech, difficulty establishing effective work and social relationships, difficulty adapting to stressful circumstances, auditory hallucinations, and delusions are already contemplated in the 30 percent rating for paranoid schizophrenia from March 13, 2008 to December 2, 2010, and the 70 percent rating thereafter.

2.  Nocturnal enuresis was manifested during service and continued after service separation.

3.  Throughout the rating period, the lumbar spine disability was manifested by intermittent daily pain with flare-ups approximately twice per month, flexion no less than 40 degrees, and a combined range of motion no less than 190 degrees or greater, without incapacitating episodes, ankylosis, or radiculopathy, and relieved with medication.  


CONCLUSIONS OF LAW

1.  As the Veteran does not have a psychiatric disability, apart from the service-connected paranoid schizophrenia, the criteria for service connection for a psychiatric disability, claimed as PTSD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for nocturnal enuresis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for an initial rating of 20 percent, and no higher, for degenerative disc disease of L4-5 and L5-S1 are met for the entire rating period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability. 


Collectively, in the July 2008, December 2008, and June 2010 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the service connection claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding the initial rating appeal for the lumbar spine disability, the Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.
Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted, including records from SSA.    

The RO provided VA examinations in connection with the appeals in August 2008, December 2008, January 2010, February 2011, February 2012, and September 2012.  The collective medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals decided herein.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough evaluation of the Veteran.  With the exception of the December 2008 VA examiner, the VA examiners also reviewed the record; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  The medical opinions were supported with adequate rationale.  There is neither allegation nor indication of a material change in condition since the most recent VA examination.  For these reasons, the Board finds that the medical examination reports are adequate for rating purposes, and there is no need for further medical examination or medical opinion.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran has a current diagnosis of nocturnal enuresis, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran is not currently diagnosed with any psychiatric disability other than service-connected paranoid schizophrenia, as explained below.   

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.  The provisions of this final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  Because this case was certified to the Board in February 2009, the provisions are not applicable.

Service Connection Analysis for an Acquired Psychiatric Disability

The Veteran contends that he has PTSD as a result of the stressor events of being verbally abused and mistreated by other service members during service.  He seeks service connection on this basis.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of current PTSD or any other psychiatric diagnosis other than the already service-connected paranoid schizophrenia.  The evidence shows that the Veteran has a current psychiatric diagnosis of paranoid schizophrenia.  See January 2010 and February 2012 VA mental disorders examination reports.  There are no other psychiatric diagnoses which account for the Veteran's psychiatric symptomatology.  The Axis I "diagnoses" of rule out PTSD, rule out malingering, rule out psychosis not otherwise specified (NOS), and rule out cognitive disorder NOS included on the November 2008 VA mental health medication management note reveals that the treating psychiatrist did not then have sufficient data on which to render a psychiatric diagnosis.  See also July 2008 private medication management report (psychotic disorder NOS, mood disorder NOS with psychosis, rule out adjustment disorder with disturbance in mood); March 2009 private health care center report (noting involuntary hospital admission with Axis I diagnoses of psychotic disorder NOS, rule out chronic schizophrenia, paranoid type, rule out schizoaffective disorder).  The phrase "rule out" is "typically used to identify an alternative diagnosis that is being actively considered, but for which sufficient data has not yet been obtained." Alvin E. House, DSM-IV Diagnosis in the Schools 33 (2002).  "Rule out" is "a reminder or instruction to continue seeking the information which would allow a diagnosis to be conclusively identified or eliminated from consideration (for the present)." Id.  Thus, because the evidence shows that the treating mental health care providers above were considering various possible psychiatric diagnoses and did not yet have sufficient data on which to conclusively identify a psychiatric diagnosis, and the VA examiners, conversely, had adequate facts and data on which to base the medical opinion that the Veteran has no psychiatric diagnosis other than paranoid schizophrenia, the Board finds that the weight of the evidence is against a finding of PTSD or any other psychiatric diagnosis other than paranoid schizophrenia.  

Although a July 2008 treating mental health care provider alternatively diagnosed depression with psychotic features on Axis I, the diagnosis of paranoid schizophrenia made by the January 2010 and February 2012 VA examiners outweighs the July 2008 psychiatric diagnosis of depression with psychotic features because the paranoid schizophrenia diagnosis is more consistent with other evidence of record and, unlike the July 2008 treating mental health care provider who had limited knowledge of the Veteran's psychiatric history, the VA examiners based the paranoid schizophrenia diagnosis on a full and accurate history as demonstrated by the record.  See, e.g., February 2009 private psychiatric hospital discharge summary report (noting an Axis I diagnosis of paranoid schizophrenia); July 2014 VA mental health nurse practitioner note (noting an impression of schizophrenia).  

The Board also notes that the August 2008 VA examiner noted that the validity of the Veteran's endorsement of PTSD symptoms was unknown due to symptom validity measure scores suggesting feigning or exaggeration.  The August 2008 VA examiner opined that the Veteran's subjective report of symptomatology was not an accurate representation of his true psychiatric state.    

The Veteran has frequently attributed the psychiatric symptoms he has experienced what he asserts is PTSD.  Although the Veteran, as a lay person, is competent to report any psychiatric symptoms he has experienced, he is not competent to diagnose a psychiatric disability because the diagnosis of PTSD (or any psychiatric disability) requires medical expertise and falls outside the realm of common knowledge of a lay person.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").   The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  Consequently, the Veteran's purported diagnosis or opinion attributing the current psychiatric symptoms to PTSD is of no probative value.  

All of the Veteran's psychiatric symptoms of sleep impairment, paranoia, suspiciousness, anxiety, flattened affect, short-term memory impairment, circumstantial speech, difficulty establishing effective work and social relationships, difficulty adapting to stressful circumstances, auditory hallucinations, and delusions are attributed to, and encompassed in, the diagnosis of paranoid schizophrenia and are already contemplated in the current schedular ratings (i.e., staged rating) for service-connected paranoid schizophrenia.  See June 2010 and April 2011 rating decisions (assigning a 30 percent rating for paranoid schizophrenia from March 3, 2008 to December 2, 2010, and a 70 percent rating thereafter).  Service-connected compensation benefits for a psychiatric disability other than paranoid schizophrenia based on the same psychiatric symptoms is precluded.  See 38 C.F.R. § 4.14.  The evidence does not show that the Veteran suffers from any psychiatric disability apart from the service-connected paranoid schizophrenia to which the above psychiatric symptoms may be attributed.  For these reasons, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disability, claimed as PTSD; therefore, the service connection appeal must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Nocturnal Enuresis

The Veteran contends that the current nocturnal enuresis (i.e., bedwetting or urinary incontinence during sleep) had its onset during service.  He seeks service connection on this basis.

In a September 2008 rating decision, service connection for nocturnal enuresis was denied on the basis that, although service treatment records showed treatment for bedwetting, the August 2008 VA examination report showed no evidence to support a current diagnosis.  During the one-year appeal period, new and material evidence was received consisting of the Veteran's March 2009 competent statement that he still had nocturnal enuresis because he had been wetting himself for the past few months from October 2008 to March 2009; therefore, the September 2008 rating decision denying service connection for nocturnal enuresis did not become final.  For this reason, the issue is properly considered as an original service connection claim rather than a petition to reopen a previously denied claim.  38 C.F.R. § 3.156(b) (2015).  

After review of all the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran has nocturnal enuresis that is related to service, that is, that began during service, so was "incurred in service."  38 C.F.R. § 3.303(d).  During service, the Veteran received treatment for nocturnal enuresis on several occasions with no cause identified to explain the condition.  On the March 2008 service report of medical assessment, the Veteran wrote that he intended to seek VA disability benefits on the basis that he was being separated from service for the enuresis condition.  See DD Form 214 (showing separation for a "condition, not a disability").  The remaining questions are whether nocturnal enuresis is a disability, and whether the Veteran still has the disorder.

The Board finds the evidence at least in equipoise on the questions of whether nocturnal enuresis is a disability, and whether the Veteran has a current disability.  The schedular rating criteria provide for rating disabilities, variously diagnosed, on the basis of voiding dysfunction that includes urine leakage and urinary incontinence.  See 38 C.F.R. § 4.115a (2015).  In July 2008, approximately four months after service separation, the Veteran filed the disability claim with VA for service connection for nocturnal enuresis.  Nocturnal enuresis is a condition capable of lay diagnosis, and the Veteran's report of continued nocturnal enuresis after service, when viewed in the context of treatment for nocturnal enuresis on several occasions during service, is credible.  

Although the Veteran asked a VA medical provider, in March 2009, for a letter stating that he no longer had nocturnal enuresis, it is unclear whether the Veteran's report was accurate in light of the manifestation of psychiatric symptomatology at the time.  Furthermore, the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that nocturnal enuresis is a disability, and that the criteria for direct service connection for nocturnal enuresis are met, that is, that the disability was incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Lumbar Spine Disability

In a September 2008 rating decision, service connection for degenerative disc disease of L4-5 and L5-S1 was established with an initial 10 percent rating effective from March 13, 2008, the day following service separation.  During the one-year appeal period, new and material evidence was received consisting of the December 2008 VA spine examination report showing symptoms of the lumbar spine disability consistent with a 20 percent schedular rating; therefore, the September 2008 rating decision assigning an initial 10 percent rating for the lumbar spine disability effective from March 13, 2008 did not become final.  In consideration thereof, the Board finds that the initial rating period on appeal begins on March 13, 2008.  38 C.F.R. § 3.156(b) (2015).  

For the entire rating period (i.e., from March 13, 2008), the lumbar spine disability has been rated at 10 percent under the criteria found at 38 C.F.R. § 4.71a, 
DC 5242 for degenerative arthritis of the spine; however, because the Veteran is service connected for degenerative disc disease, the Board finds that the lumbar spine disability may be rated under DC 5243 for intervertebral disc syndrome (IVDS) or under the General Rating Formula for Diseases and Injuries of the Spine, and will analyze both to determine if one method results in a higher rating.  IVDS may be referred to as slipped, herniated, ruptured, prolapsed, bulging, or protruded disc, degenerative disc disease (DDD), sciatica, discogenic pain syndrome, herniated nucleus pulposus, pinched nerve, etc.  VBA Training Letter 02-04 (October 24, 2002).  

Under the rating schedule, IVDS (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243.  

Rating Based On Incapacitating Episodes

In regard to the first method of rating (total duration of incapacitating episodes over the past 12 months), the rating criteria provide that a 10 percent rating is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  

After review of all the lay and medical evidence of record, the Board finds that the evidence weighs against a finding that a rating in excess of 10 percent for the lumbar spine disability is warranted based on incapacitating episodes for any period.  The evidence shows no incapacitating episodes (i.e., physician-prescribed bed rest) due to the lumbar spine disability at any time during the rating period.  For these reasons, the Board finds that a rating in excess of 10 percent for the lumbar spine disability based on incapacitating episodes is not warranted.

Rating Based On the General Rating Formula for Spine Disabilities
  
In regard to the second method of rating (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Disability of the thoracolumbar and cervical spine segments should be rated separately unless there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 6.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with the lumbar spine disability more closely approximates the criteria for a 20 percent rating under General Rating Formula for Diseases and Injuries of the Spine for the rating period.  The evidence shows thoracolumbar flexion limited to 40 degrees without pain (with pain starting at 40 degrees).  See December 2008 VA spine examination report.  After consideration of the limitation of thoracolumbar flexion due to pain (38 C.F.R. §§ 4.40, 4.45, 4.59, Deluca), the Board finds that this level of impairment more nearly approximates a 20 percent schedular rating under General Rating Formula for Diseases and Injuries of the Spine.  Although subsequent examinations of the lumbar spine show normal range of motion, the complaints of frequent back pain have been consistent throughout the rating period, and the evidence shows treatment for flare-ups of back pain at various times throughout the rating period.  See e.g., October 2008 VA emergency department discharge note (noting diagnosis of low back pain); October 2008 VA mental health initial evaluation consultation (noting the Veteran's complaint of low back pain at an "8"); July 2009 VA primary care note (noting the Veteran's complaint of back pain for the last three weeks).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the demonstrated limitation of thoracolumbar flexion due to pain at the December 2008 VA examination is reflective of limitation of thoracolumbar flexion during a period of flare-up so that the criteria for a 20 percent rating under DC 5243 for the lumbar spine disability are met for the entire rating period from March 13, 2008.     

A rating in excess of 20 percent for the lumbosacral spine disability is not warranted under the general rating criteria for spine disabilities for any period.  Although there is some limitation of forward flexion of the thoracolumbar spine, the evidence shows no ankylosis of the thoracolumbar spine (i.e., joint immobility and consolidation of a joint) for any period.  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

Also, no separate rating for neurological impairment associated with the lumbosacral spine disability is warranted.  Although the Veteran has periodically complained of bilateral leg pain during the rating period, no radiculopathy associated with the lumbar spine disability has been demonstrated.  See, e.g., February 2012 VA examination report (noting no objective radiculopathy).   
There is no other neurological impairment that may be associated with the lumbar spine disability.  

As between the two methods for rating the Veteran's lumbosacral spine disability (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), rating the Veteran's lumbosacral spine disability based on the general rating formula is more advantageous to the Veteran because the method results in the higher rating of 20 percent (from 10 percent) for the rating period.  Because the Veteran has not had any incapacitating episodes during the rating period, there is no higher rating warranted under the rating method based on incapacitating episodes.  


Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 20 percent schedular rating for the lumbar spine disability under General Rating Formula for Diseases and Injuries of the Spine.  The schedular rating criteria for spine disabilities provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined range of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height (not applicable in this case); and the presence of ankylosis.  Range of motion findings include consideration of Deluca factors such as pain, weakness, flare-ups, and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Throughout the rating period, the lumbar spine disability was manifested by intermittent daily pain with flare-ups approximately twice per month, flexion no less than 40 degrees, and a combined range of motion no less than 190 degrees or greater, without incapacitating episodes, ankylosis or radiculopathy, and relieved with medication.  The 20 percent schedular rating under the General Rating Formula for Diseases and Injuries of the Spine for the rating period fully considers the Veteran's back pain and decreased range of motion during flare-ups and any functional impairment shown to be related thereto.  

The schedular rating criteria (DC 5243) also provide for alternative rating or consideration for higher rating (to determine if more favorable) based on total duration of incapacitating episodes (for IVDS).  Under the rating schedule, IVDS (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25.  
38 C.F.R. § 4.71a.  In this case, the Board considered the schedular rating criteria under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes; however, as explained, the weight of the evidence shows that not higher than a 10 percent rating is not warranted for incapacitating episodes, so rating under the schedular criteria of General Rating Formula for Diseases and Injuries of the Spine is more favorable to the Veteran.  38 C.F.R. § 4.71a. 

During the rating period, the Veteran has reported difficulty walking, standing, or sitting for prolonged periods due to low back pain.  These complaints are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., difficulty bending, lifting, and sitting, and limitation in activity), which include consideration of Deluca factors such as pain on movement, weakened movement, and fatigability, and localized tenderness/pain resulting in an abnormal gait.  These symptoms and functional impairment are contemplated in the 20 percent schedular rating under the General Rating Formula for Diseases and Injuries of the Spine.  Therefore, the symptoms and/or manifestations and functional impairment related to the lumbar spine disability are fully contemplated and adequately compensated by the current 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the entire rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the lumbar spine disability, and referral for consideration of extraschedular rating is not necessary.

There is neither allegation nor indication that the combined effect of all or more than one of the Veteran's service-connected disabilities presents an exceptional or 

unusual disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary on that basis.  38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for an acquired psychiatric disorder claimed as PTSD, other than the service-connected paranoid type schizophrenia, is denied.

Service connection for nocturnal enuresis is granted. 

An initial rating of 20 percent, and no higher, for degenerative disc disease of L4-5 and L5-S1 for the entire rating period from March 13, 2008 is granted.


REMAND

Reopening Service Connection for Bilateral Leg Arthritis

The issue of whether new and material evidence has been received to reopen service connection for bilateral leg arthritis is remanded for issuance of adequate notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  Although the January 2009 notice letter advised the Veteran of the evidence needed to establish entitlement to the underlying claim for the benefit sought (i.e., service connection), the letter did not advise the Veteran of the prior September 2008 rating decision denying service connection for bilateral leg arthritis or the reason for the prior denial.  The notice letter also did not explain the evidence and information necessary to reopen the claim, what constitutes both "new" and "material" evidence to reopen the previously denied claim, or describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  For these reasons, a remand is warranted.


TDIU from March 13, 2008 to December 2, 2010

For the rating period from March 13, 2008 to December 2, 2010, the Veteran's service-connected disabilities do not meet the combined rating percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  There is evidence suggesting that the Veteran has not been unemployed since 2008 or 2009 due to the service-connected lumbar spine disability and/or service-connected paranoid schizophrenia.  See August 2008 and February 2012 VA examination reports; see also SSA Disability Determination and Transmittal (noting that the Veteran was disabled due to chronic brain syndrome and paranoid schizophrenia and the disability began in October 2008).  VA regulations provide that, where a veteran is unemployable by reason of service-connected disabilities but fails to meet the combined rating percentage standards under 38 C.F.R. § 4.16(a), the case must be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b) (2015).

Accordingly, the issue of entitlement to a TDIU from March 13, 2008 to December 2, 2010 is REMANDED for the following actions:

1.  Send a notice letter to the Veteran for the issue of whether new and material evidence has been received to reopen service connection for bilateral leg arthritis.  Advise the Veteran of the reason for the September 2008 denial of the claim, the evidence and information necessary to reopen the claim, what evidence constitutes "new" and "material" evidence sufficient to reopen the claim, and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

2.  Refer the TDIU claim to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b)  for the period from March 13, 2008 to December 2, 2010.

3.  Thereafter, readjudicate the TDIU issue.  If any benefits sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


